[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 409 
The defendants were asked for "a certificate of the property or credits of John Gomard  Co., in their hands on the 10th of May. They responded on the 28th of May by an account current, showing a credit balance of $120.95. It showed, also, the steps by which this balance was reached. These were not called for and might have been omitted. But still the only essential part of the account was that showing the balance, certifying that so much only belonged to or was the property of the debtors. The other items were admissions, and no doubt could, in a proper case, be used as evidence. They were, however, open to explanation, and the court went quite far enough in submitting to the jury the one given, instead of directing, as matter of law, that if there was any doubt upon the face of the paper, it was removed by the facts proven. They were not controverted and could lead to no other conclusion. The appellants rely chiefly on the doctrine of estoppel. There is no room for its application. The thing certified to was the sum due the debtor. The dates and items of the statement might suggest error in that amount and so lay the foundation for an examination of the parties giving it (Code, § 651), but nothing more.
The judgment appealed from should be affirmed.
All concur.
Judgment affirmed. *Page 411